             Case 1:18-cr-00350-GBD  Document 13 Filed
                            2019/07/1016:59:10    3 /309/13/21 Page 1 of 2




                          UNITED STATES MAGISTRATE COURT
                           SOUTHERN DISTRICT OF NEW YORK




THE UNITED STATES OF AMERICA,

Plaintiff,
                                                              SEALED ORDER
V.
                                                              18 Cr. 350 (GBD)
CARLO ALLONI,

Defendant.
- - - - - - - - - - - - - -- -I

     ORDER GRANTING DEFENDANT'S MOTION FOR PERMISSION TO TRAVEL

         WHEREAS an application was made on July 10, 2019 by Jacqueline M. Arango, Esq.,

counsel for Defendant Carlo Alloni requesting permission for Defendant to travel; and

         WHEREAS AUSA David Abramowicz has no objection to this travel request; and

         WHEREAS this Court finds sufficient cause for the travel request;

         IT IS HEREBY ORDERED that Defendant, Carlo Alloni, may travel as requested from

August 17 to 27, 2019.

         SO ORDERED this _ _ day of July. 2019.




                                                       es District Judge
                                             Southern District of New York




49413331;1
                                    Case 1:18-cr-00350-GBD Document:10
                                                   2019/07/1016:59  13 Filed
                                                                         2 /309/13/21 Page 2 of 2


                                                                                                                Akerman LLP
                                                                                                    Three Brickel l City Centre
                                                                                                 98 Southeast Seventh Street
                                                                                                                    Su ite 1100
                                                                                                            Miami, FL 33131

            akerm.an                                                                                         T: 305 374 5600
                                                                                                             F: 305 374 5095
                                                                                                          DirF: 305 349 4655




             July 10, 2019


             SEALED

             By Fax

             The Honorable George B. Daniels
             United States District Judge
             Southern District of New York
             500 Pearl Street
             New York, NY 10007

                          Re: United States v. Carlo Alloni, Case No. 18 Cr. 350 (GBD)

             Dear Judge Daniels:

             We are the attorneys for Carlo Alloni, defendant in the above-captioned matter. By way of
             background, Mr. Alloni resides in London while . on bond and is not subject to pre-trial
             supervision. According to his bond conditions, Mr. Alloni may travel throughout Europe and the
             Caribbean for business and to Italy and Brazil for personal reasons. We write to seek a
             modification of Mr. Alloni's bond conditions by adding additional limited travel to the Republic
             of Cabo Verde fl-om August 17 to 27 for a family vacation with his five-year old son and wife.
             The Government by AUSA David Abramowicz does not object to this request.

             We thank the Court for its attention to this request and are available to answer any questions.

             Reils'ct.ful)J-·Btipmt·
                  •
                         ,   ~·, / ed,
                                (
                                     ,    .', ~         I   , .,                 -      -
             .,,--:"""' ) -·
                           -'         I      ,I..   I              '-   ,-,:,-       1\. ..-'\
/
       /   ,, ' "
              •··= \ .,. , __ .,✓-.y, v..,. ' .f•
                          F
                                                  '
                                                   l,;.-'-.
                                                      ,,
                                                            '
(            Jacq'4!ine'M. Arai go (                          )
 \,.         AK~AN LLP 1 '-.. ____.,;
       '··-··eutfnsel for Defendant Carlo Alloni

             cc: AUSA David Abramowicz

             Encl.




             49412715;1
